FAIRCHILD, Senior Circuit Judge,
concurring.
I do not take issue with the propriety of a police department regulation prescribing a uniform to be worn on duty and prohibiting the use of personal ornaments while on duty. If the judgment of the district court went no further than upholding the prohibition against wearing ear studs while on duty, I would readily join in affirming it. The problem which gives me pause is that the judgment now being affirmed upholds a prohibition against the wearing of ear studs by male police officers while off duty, at least in the particular town where this case arose.
I think we all agree that in order to sustain a regulation of off duty conduct, the regulation must be rationally related to a legitimate public interest such as the effectiveness of the officers. Here it appears that the rational relationship rests upon the alleged proposition that a significant segment of the town’s population attribute to a male who wears an ear stud some personal characteristic such that they *518will ridicule rather than respect him. The theory appears to be that at least in a small community this response by citizens will impair the officer’s effectiveness on duty even though it is only off duty that he is seen wearing the stud.
It would be hard to argue with the proposition that if particular conduct of a police officer while off duty tends to show a trait which will adversely affect his performance on the job, or to cause a loss of respect for him on as well as off the job, the prohibition or discipline of such conduct is rationally related to a legitimate public interest. Intoxication in public would be an example of a case where a judge can decide a priori that a rational relationship exists.1 In Swank v. Smart, 898 F.2d 1247 (7th Cir.1990), a married police officer had been disciplined, in part, for his off duty conduct in taking a young woman he met on the street for a late night motorcycle ride. This court decided, a priori, that disciplining him was not unreasonable. 898 F.2d at 1252-53. I do not believe, however, that judges can say a priori that a male’s wearing an ear stud tends to cause disrespect for him as a policeman.
The question we now reach is whether the court must find that the community attitude adverse to ear studs exists in fact before such attitude can be a link in a rational relationship between prohibiting off duty ear studs and the public interest. Or, is it enough to find that in taking action, the Chief and other decision makers reasonably perceived that this community attitude existed?
If a factual determination be required, the fact has not yet been determined. There has been no trial, and although many assertions concerning community attitude were before the court on summary judgment, they were not undisputed. One witness testified that she heard no reaction to Rathert’s ear stud before this lawsuit began, and that after it was publicized, many persons commented that the Chief had no reason to demote Rathert.
I conclude, however, that the rational relationship test requires no more than that the decision makers reach their conclusion rationally, and that their reasonable perception of the community attitude is enough. I reach this conclusion reluctantly because of the likelihood that this is just an instance of bias against those who do not conform.

. As explained by Judge Wood, intoxication while in public was another ground for discipline in this case. Because there was some dispute about the facts, the adequacy of this ground is not before us.